Bleckley, Judge.
On scrutinizing the bill, we find we cannot revejrse the judgment of the court below, dismissing it.
1. The account is in favor of a partnership. Frost is one of the partners, and he sues in his own name. Is the other partner dead, or has he, in some way, parted with his interest? The bill discloses nothing on the subject. The account constitutes no cause of action in favor of Frost. The bill does not show why it belongs to him, or how it came to be *263his. It is not assigned to him. He can have no decree for the money due on it.
2. As to the notes, both makers of them are dead. The representative of neither maker is a party to the bill; and yet the bill is founded on the notes, and not on the consideration for which they were given. The accounts closed up by the notes are not sued on — are not set forth. The supplies furnished for the trust estate are not described with any particularity; the value of the various specific articles is not alleged ; and from the bill, it would be impossible to ascertain precisely what the articles were. On their face, the notes are the individual notes of the makers. The trustee did not sign them as trustee. The creditor may have looked to' the trust estate for payment; and the trust estate may be liable, but, if so, it is not liable on the notes. '
Judgment affirmed.